Citation Nr: 0525613	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for right knee arthritis, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted an increased rating of 10 percent 
for right knee arthritis, effective August 20, 2001.  In 
November 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case in March 2005 for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.


FINDINGS OF FACT

The veteran's right knee disability currently is manifested 
by subjective complaints of instability, locking, frequent 
falls, and pain on weight-bearing, and objective findings of 
moderate degenerative joint disease, full range of extension, 
some limitation of flexion, no instability to varus and 
valgus stress, pain on palpation of medial and lateral joint 
lines, an antalgic gait, a slight valgus deformity, and no 
fracture or dislocation.


CONCLUSION OF LAW

1.  The criteria for a rating higher than 10 percent for 
limitation of flexion of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260 (2004).

2.  The criteria for a separate compensable rating for 
limitation of extension in the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5261 (2004); VAOPGCPREC 9-2004 (2004).

3.  The criteria for a separate compensable rating for 
instability in the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2004); VAOPGCPREC 23-97 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a September 2001 VA letter, 
prior to the January 2002 rating decision.  The veteran was 
notified of the evidence necessary to substantiate an 
increased rating claim for right knee arthritis.  The RO also 
notified the veteran of the responsibilities of VA and the 
veteran in developing the record.  Specifically, the RO 
notified the veteran that VA already had obtained applicable 
VA medical records.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to advise VA of any additional 
evidence, so that VA could help by getting that evidence.  
The RO notified the veteran again in March 2005, and 
specified VA's responsibility to obtain all relevant records 
from a federal department or agency.

In a January 2002 rating decision, December 2002 statement of 
the case, and August 2004 and June 2005 supplemental 
statements of the case, the RO notified the veteran of the 
laws and regulations pertaining to increased ratings, and 
provided a detailed explanation why an increased rating was 
not warranted for right knee arthritis under the applicable 
laws and regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA medical records dated from August 2001 to 
March 2005.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in November 2001 
and April 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for right knee 
arthritis in May 1983, assigning a noncompensable rating, 
effective December 4, 1980.  The veteran filed an increased 
rating claim in August 2001.  In January 2002, the RO granted 
an increased rating of 10 percent for right knee arthritis, 
effective August 20, 2001.  The veteran appeals this action.

In October 2002, the veteran submitted a statement that when 
he stands or walks for any length of time, his knee swells 
and he has difficulty walking or standing.  He also stated 
that there are times when his knee will lock in one position 
and that he cannot bend the knee until he works with it for a 
while.  He noted that this usually occurs when he has been 
walking or mowing.  The veteran also indicated in a March 
2004 statement that he lost his job because he is no longer 
able to stand.  At a November 2004 Board hearing, the veteran 
re-stated that he had to resign from his job last year 
because he could not stand for a long period of time.  He 
specifically stated that he fell and hurt his back because of 
his knee, which forced him to quit.  He noted that his knee 
hurts all the time, affecting his sleep, and rated the pain 
as an 8 out of 10.  He also noted that if he steps up on 
anything, he cannot hold his weight and falls to the ground 
and that he avoids going up and down stairs if possible.  He 
indicated that his knee does not bend all the way and that 
while walking, sometimes his knee just locks in place and he 
ends up hitting the ground again.  He noted that he has 
fallen twice, re-injuring his knee.  He stated that he can 
probably walk about half a mile to two miles unassisted and 
that doctors gave him a knee brace for stability.  He also 
noted that he has a cane that is not prescribed that provides 
extra support to keep him from falling.  He indicated that 
doctors do not want to give him a knee replacement for 
another year or two, but that he feels that he needs a knee 
replacement since the last time he was seen.  In sum, the 
veteran contends that the severity of his right knee 
arthritis is higher than that afforded by a 10 percent 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's right knee arthritis is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5010-5260 for 
limitation of flexion due to degenerative arthritis.  The 
Board will consider whether the veteran's right knee 
disability can receive a higher rating under these diagnostic 
codes, as well as any other potentially applicable diagnostic 
codes.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 assigns a 30 
percent rating for flexion limited to 15 degrees; a 20 
percent rating for flexion limited to 30 degrees; a 10 
percent rating for flexion limited to 45 degrees; and a 
noncompensable rating for flexion limited to 60 degrees.

DC 5261 addresses limitation of extension of the leg, and 
assigns a 50 percent rating for extension limited to 45 
degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 40 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees, and a noncompensable rating for extension limited to 
5 degrees.

Separate ratings may be assigned under DC 5260 (limitation of 
extension of the leg) and DC 5261 (limitation of flexion of 
the leg).  VAOPGCPREC 9-2004 (2004).

DC 5257 addresses other impairment of the knee, specifically, 
recurrent subluxation or lateral instability.  The ratings 
are based on whether the impairment is severe (30 percent 
disabling), moderate (20 percent disabling), or slight (10 
percent disabling).  The words "severe," "moderate," and 
"slight" are not defined in the VA Schedule for Rating 
Disabilities.  Rather it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.   

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under DC 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  

Cartilage, semilunar, dislocated with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling under DC 5258.

Removal of semilunar cartilage, symptomatic is rated as 10 
percent disabling under DC 5259.

DC 5262 addresses impairment of tibia and fibula.  Nonunion 
of, with loose motion, requiring brace is rated as 40 percent 
disabling.  Malunion of with marked knee or ankle disability 
is rated as 30 percent disabling; with moderate knee or ankle 
disability is 20 percent disabling; with slight knee or ankle 
disability is 10 percent disabling.

DC 5263 assigns a 10 percent rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

An August 2001 VA emergency room record shows the veteran was 
seen for right knee pain and swelling.  The veteran indicated 
that his right knee sometimes gives way, but he has had no 
falls and always has been able to stabilize himself.  He 
denied any known recent injury and stated that the symptoms 
recur after prolonged walking or strenuous activity.  The 
assessment was osteoarthritis right knee.  X-ray examination 
showed no acute fracture or dislocation.  There were 
osteophytes in the medial and lateral femoral condyles, and 
medial and lateral tibial plateaus; and smoothly corticated 
calcification adjacent to the femoral condyle, medially.  The 
radiologist noted that this may represent calcification 
within the medial collateral ligament from prior evulsion and 
that he could not exclude free calcified intraarticular loose 
bodies, possible chondrocalcinosis of the lateral cartilage, 
and possible chondrocalcinosis.

A November 2001 VA examination report shows complaints of 
increasing pain in his right knee over the past two years, 
with the pain waking him at night.  He also reported 
difficulty ambulating.  He denied symptoms of instability, 
popping, or locking in his knee, or numbness or tingling in 
his leg.  Physical examination revealed an antalgic gait with 
no assistive devices used for ambulation.  Examination of the 
right knee revealed no detectable muscular atrophy, and his 
skin was warm, dry, and intact.  The knee range of motion was 
0 to 120 with significant pain, and passive flexion beyond 
120 degrees.  The examiner noted that he could passively flex 
the knee to 125 degrees.  He found the knee stable to varus 
and valgus stressing with a positive patellar grind in two 
quadrants medial and laterally.  Anterior drawer, posterior 
drawer, Lachman, pivot shift, and McMurray all were negative.  
X-ray examination revealed a slight valgus deformity of the 
knee with significant tibial osteophytes both, medially and 
laterally, and significant joint space narrowing of both, on 
medial and lateral compartments.  Examination of the 
patellofemoral compartment also revealed some marginal 
osteophytes on his patella and some joint space narrowing.  
The impression was degenerative arthritis, tricompartmental 
of the right knee.  The examiner found that the veteran's 
significant osteoarthritis with tricompartmental disease and 
joint space narrowing would most likely progress and that he 
might or might not need joint arthroplasty in the future.

A September 2002 VA primary care record shows that the joints 
had full range of motion with no tenderness or swelling, 
except on the medial aspect of the right knee.  There was 
crepitation to the right knee.  Peripheral pulses were 2+ and 
sensation to monofilament was intact.  

In November 2003, a VA medical record shows findings of 
degenerative joint disease and arthralgia of the right knee.  
The veteran reportedly had full range of motion both active 
and passive, and no effusion or signs of inflammation.  He 
complained that he was unable to hold a job because of the 
pain.

A March 2004 VA medical record shows complaints of right knee 
pain with no swelling.  The veteran stated that his knee 
hurts all the time and that he has tried a knee brace, but it 
did not help.  He also stated that he is unable to hold jobs 
because of the pain.

A July 2004 VA orthopedic treatment report shows the veteran 
was told in the past he was too young for a knee replacement 
and was there for a re-evaluation.  Physical examination 
showed good range of motion of the knee with some 
patellofemoral crepitus.  He had tenderness to palpation of 
the medial and lateral facets of his patella and along the 
joint line.  The McMurray's test was negative.  The knee was 
stable to ligamentous examination and he was neurovascularly 
intact.  The examiner noted that x-rays revealed mild 
arthritic changes and some chondrocalcinosis.  He was started 
on Hyalgan injections.  A July 2004 x-ray examination report 
shows medial and lateral knee compartment spurring with some 
patellofemoral spurring, with no joint effusion or fracture.  
The impression was osteoarthritis.

An August 2004 VA medical record shows complaints of falling 
because of his right knee being unstable.  The examining 
physician found that the veteran was not a candidate for a 
motorized scooter, based on the orthopedic notes showing mild 
degenerative joint disease; but he did request an evaluation 
for a knee brace.

In October 2004, a VA medical record shows tenderness to 
palpation of the medial and lateral joint lines.  The knee 
was stable and the range of motion was from about 0 to 120 
degrees.  He was neurovascularly intact.  The assessment was 
osteoarthritis right knee.  The examiner noted that the 
veteran was too young to have a knee replacement at that time 
but that he would reconsider giving him another series of 
Hyalgan shots.

A February 2005 VA orthopedic record shows complaints of 
frequent falls, which the examiner attributed to his right 
knee.  The veteran also reported falling in the emergency 
room.  The examiner noted that the veteran would not get out 
of his wheelchair or cooperate with the examination.  
Physical examination showed no lower extremity deformity, and 
full passive range of motion, except the right knee lacked 20 
degrees of flexion.  He was neurovascularly intact, and there 
was no erythema or signs of fracture or dislocation.  
Examination of the knee out of the knee brace showed that the 
knee was very stable, with no effusion.  He had quad atrophy.  
X-rays of the right knee showed mild to moderate 
osteoarthritis.  The examiner found that the veteran needed 
nonsteroidal anti-inflammatory drugs and physical therapy.  
The veteran requested a scooter, wheelchair, or admission, 
but the examiner found no orthopedic reason for the veteran 
to be in a scooter or wheelchair, and certainly no reason for 
admission.  The examiner also noted that the veteran's pain 
was well out of proportion to his physical examination 
radiograph findings.  He noted that the veteran had been in a 
brace for quite some time now and that he needed physical 
therapy work and an aggressive quad strengthening program.  
He also noted that the veteran needed to be weaned out of his 
brace and that he was a poor candidate for knee replacement, 
as he was young and did not have bone on bone arthritis; he 
noted that there was still some joint space.  The examiner 
recommended that the veteran be seen yearly by an orthopedic 
doctor. 

A March 2005 VA physical therapy note shows decreased weight-
bearing in the right lower extremity during gait and that the 
veteran wears a knee brace.  Range of motion of the right 
knee was 0 to 90 degrees with slow guarded movement.  Manual 
muscle tests showed 4/5 on the right knee.  The impression 
was right knee degenerative changes.

An April 2005 VA examination report shows reports of 
increasing knee pain with positive mechanical symptoms, 
causing some periods of instability.  The veteran noted that 
over the past year and a half he has been using a cane and 
that he is able to walk about as far as he used to with the 
cane, but without it cannot bear full weight on the right 
side.  He reported that on average the pain is at 8 out of 10 
and after pain pills, 5 out of 10.  He also reported 
occasional episodic effusion with most of the pain being 
generalized in his knee, with sharp pain mixed with dull 
aching pain.  He noted that he had to discontinue working 
because of multiple musculoskeletal complaints, including his 
knee pain.  Physical examination revealed that the veteran 
walked with a cane on the right side and an obvious limp.  
His right knee had no effusion.  The range of motion was full 
with extension, and flexion was 120.  However, the examiner 
noted that at about 100 degrees, the veteran complained of 
pain.  He also noted that the veteran was stable to varus and 
valgus stress, though there was a palpable large anterior 
lateral osteophyte noted on the proximal tibia.  His 
Lachman's test was negative; anterior and posterior drawer 
test was negative; and McMurray's test was negative.  He had 
up and downgoing toes, good stability, superficial peroneal, 
deep peroneal, and posterior tibial distributions of his 
right lower extremity.  X-ray examination showed moderate 
osteophyte formation of both medial and lateral joint line 
with peripheral lateral osteophyte on the proximal tibia.  
The assessment was moderate degenerative joint disease of the 
right knee.  The examiner found that the veteran had a 
relatively stable knee with significant pain especially with 
range of motion testing.  The examiner also noted that the 
veteran used a cane for a year and a half due to a twisting 
injury while in the service.  He noted that it was difficult 
to ascertain whether the veteran's pain and moderate 
arthritis would continue to limit his range of motion and 
function with any level of certainty, but that it is known 
that the arthritic process is progressive.  Last, he noted a 
review of the claims file.

Upon review, the Board finds that the medical evidence does 
not warrant a rating higher than 10 percent for the right 
knee disability.

As noted, the veteran's right knee arthritis is currently 
rated under DC 5260 for limitation of flexion of the knee.  
In order to receive the next higher 20 percent rating, the 
evidence must show limitation of flexion to 30 degrees.  
38 C.F.R. § 4.71a, 5260.  Medical records dated from November 
2001 to April 2005 all show flexion limited to 120 degrees; a 
February 2005 finding specifically shows that the knee lacked 
20 degrees of flexion.  Although a March 2005 physical 
therapist found flexion limited to 90 degrees; and the 
veteran complained of pain at 100 degrees of flexion in April 
2005, these findings still are not severe enough to warrant a 
rating higher than 10 percent under DC 5260.

Additionally, a separate rating under DC 5261 for limitation 
of extension of the right leg does not apply, as medical 
records dated from November 2001 to April 2005 show that the 
veteran had full range of extension.  

The veteran also is not entitled to a separate rating under 
DC 5257 for recurrent subluxation or lateral instability.  
Aside from the veteran's subjective complaints of instability 
and falling, the objective evidence does not show lateral 
instability or recurrent subluxation.  Even though the 
evidence shows that the veteran used a cane, had a limp, and 
was evaluated for a knee brace in August 2004, the medical 
evidence does not show that this was related to any lateral 
instability or subluxation.  An August 2001 medical record 
shows no dislocation in the knee.  A November 2001 medical 
record shows that the veteran's knee was found stable to 
varus and valgus, although there was a slight valgus 
deformity.  July 2004 and October 2004 medical findings also 
show a stable knee.  In February 2005, the medical findings 
showed the veteran needed to be weaned off the knee brace and 
instead needed physical therapy.  The February 2005 examiner 
also examined the knee out of the knee brace and found it to 
be very stable with no signs of dislocation.  An April 2005 
medical record shows the knee had good stability, and was 
stable to varus and valgus.  Accordingly, a separate rating 
under DC 5257 does not apply.

The remaining diagnostic codes addressing knee disabilities 
also do not apply to the right knee, as there is no medical 
evidence of dislocated or removal of semilunar cartilage 
under DC's 5258 and 5259, genu recurvatum under DC 5263, or 
impairment of the tibia and fibula, including nonunion or 
malunion, under DC 5262.  Medical records dated in August 
2001, July 2004, and February 2005 all show no fracture or 
dislocation of the knee.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the right 
knee, which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows complaints of 
falling, locking, and pain on weight-bearing, as well as 
functional impairment in activities such as climbing stairs 
and prolonged walking.  However, any functional loss 
resulting from his right knee disability is already 
contemplated by the 10 percent rating under DC 5260 for 
limitation of flexion.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Additionally, the February 
2005 physician found that the veteran's pain was out of 
proportion to the radiologic findings.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran reported in 
November 2003, March 2004, at the November 2004 Board 
hearing, and again in April 2005 that he lost his job and was 
unable to work because of his inability to stand with his 
knee.  While this shows that the veteran's knee disability 
affects his employability, it does not rise to the level of 
marked interference with employment.  The veteran also has 
not had frequent periods of hospitalization; the February 
2005 examiner specifically found that the veteran did not 
need to be admitted into the hospital, but rather needed 
physical therapy.  As a whole, this case does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the evidence more nearly 
approximates the criteria for a 10 percent rating under DC 
5260.  See 38 C.F.R. § 4.7.


ORDER

Entitlement to an increased rating for right knee arthritis, 
currently rated as 10 percent disabling, is denied.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


